Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
Filed 01/28/20   Case 19-27843   Doc 18
